United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS                September 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 03-60098
                             Summary Calendar



                           VILMA REYES BUSTILLO,

                                                                  Petitioner,

                                  versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 134 333
                        --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Vilma Reyes Bustillo, a native and citizen of El Salvador,

petitions   this   court   for   review   of   the   Board   of   Immigration

Appeals’ affirmance of the immigration judge’s denial of her

applications for political asylum and withholding of deportation.

Bustillo argues that the evidence was sufficient to support a

finding of past persecution and a well-founded fear of persecution

based on her political affiliation.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     When, as in this case, the Board of Immigration Appeals adopts

without   opinion   the   immigration   judge’s     decision,   this   court

reviews the immigration judge’s         decision.    Mikhael v. INS, 115

F.3d 299, 302 (5th Cir. 1997).          Here, the immigration judge’s

determination that Bustillo had not shown past persecution or a

well-founded fear of future persecution if returned to El Salvador

was supported by substantial evidence.        See Efe v. Ashcroft, 293

F.3d 899, 903 (5th Cir. 2002); Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).        Bustillo’s petition for review is

DENIED.




                                   2